Title: The American Commissioners to Henry Johnson, 21 April 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Johnson, Henry


Sir
Paris April 21st: 1777
You are directed to call on Capt. Wicks on your return, and inform him that We have pursuant to his proposal, ordered the Lexington, under your Command to proceed with him on the Cruise on which he is bound; you will agree with Capt. Wicks, on the place of your Rendevouz, your Signals &c. which you are to take in writing, and carefully attend to. You will also follow such directions, as he shall give you in writing, and by no means suffer yourself to be separated from him, if you can avoid it; should you miss seeing him on your Return, the Letter delivered you for him must be given to Mr. Williams, of Nantes, and if he is not actually sailed, and there is a probability of your joining him in season, you are to write to him from Nantes, informing him in what Time you may be able to join him, and asking his directions express. But should you neither meet with him at Nantes, nor receive Letters from him you will get ready for Sea, as quick as is possible, and Sail from Bourdeaux to the Entrance of the Channel, where you will cruise for a few Days, more of less as the Winds &c. shall with the advice you may receive direct you; thence you will continue your Course up the Irish Sea, keeping a good look out, lest you get deceived by a Vessel of Superior Force under the Mask of a Merchantman. You will Cruise here, in case you do not meet with Capt. Wicks, for Three or four Weeks after which return to Nantes or Morlaix or Rochelle and send us an Account of your proceedings. Should you meet with Capt. Wicks you are to consult with him and attend carefully to the Instructions he shall give you. In Case of making a Prize leave not more than Two or three at the most of the Prisoners on board her, and guard carefully the rest, send her if taken at the Mouth of the Channel to Bayonne, or Bilboa, if the Winds are favorable, and you receive no News, particular, of danger in crossing the Bay, otherways to L’Orient, or Morlaix. At Bilboa, address to Messrs. Gadoroqui & fils. Order your prize Masters to keep what prisoners they may have committed them in the strictest manner consistent with humanity, and neither permit them to go on Shore on their Arrival untill after the Sale of the Prize, or to hold conversation with your People on board. Should you by any Accident, fail of meeting with Capt. Wicks at Nantes, or of receiving his Directions, or joining him you will calculate your cruise at the furthest, not to extend beyond Four or Five Weeks. You will order your Prize Masters instantly on their Arrival to inform us of their Situation and Proceedings. At Nantz, they must address Themselves to Mr. Williams, and At Bordeaux to Messrs. Delaps. It will not be prudent to send prizes far up the Channel. On your return from the Cruise you will give us direct and immediate intelligence of your Situation and proceedings, as well as by every other Opportunity in your Way. But as We have established an Express between this and Nantes it will not be Necessary unless on some extraordinary emergency for you to leave your Vessel to come up to Paris. We have wrote Mr. Delap to Furnish you with the Necessaries you may want at Bordeaux for use of the Vessel and must Urge you to make all the dispatch in your power, and the most Vigilant Attention to avoid future deceptions, and to obtain reparation for those you have already suffered. You are to converse with Messrs. Delaps, and every other Person at Bordeaux, as if you were bound directly to America, and if Letters are offered you, take them, but excuse yourself as To Freight. Your People must not know, but that you are bound for America, but by no means admit passengers. We are wishing you a successful Cruise sir your most Obedient and Very humble servants
B FranklinSilas DeaneArthur Lee
Capt. Johnson
 
Addressed: To / Capt. Henry Johnson / Commander of the /Briga. Lexington
Endorsed: No 2 My Orders from the Commissioners at Paris April 21st: 1777
